Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 1 of 74 PageID #: 10
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 2 of 74 PageID #: 11
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 3 of 74 PageID #: 12
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 4 of 74 PageID #: 13
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 5 of 74 PageID #: 14
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 6 of 74 PageID #: 15
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 7 of 74 PageID #: 16
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 8 of 74 PageID #: 17
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 9 of 74 PageID #: 18
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 10 of 74 PageID #: 19
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 11 of 74 PageID #: 20
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 12 of 74 PageID #: 21
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 13 of 74 PageID #: 22
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 14 of 74 PageID #: 23
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 15 of 74 PageID #: 24
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 16 of 74 PageID #: 25
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 17 of 74 PageID #: 26
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 18 of 74 PageID #: 27
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 19 of 74 PageID #: 28
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 20 of 74 PageID #: 29
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 21 of 74 PageID #: 30
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 22 of 74 PageID #: 31
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 23 of 74 PageID #: 32
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 24 of 74 PageID #: 33
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 25 of 74 PageID #: 34
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 26 of 74 PageID #: 35
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 27 of 74 PageID #: 36
     Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 28 of 74 PageID #: 37




                                    './0..25221'
Ocwen                                                                                                                PRESORT
P.O. BOX 9066                                                                                                     First-Class Mail
TEMECULA, CA 92589-9066
                                                                                                                 U.S. Postage and
                                                                                                                     Fees Paid
                                                                                                                        WSO
                                    2342269665




                                    20190312-209



                                     rqorrprprpqoorprrropopprroqqqrrqoprppqqoqqoqooooqqqprqrooroqoqpor
                                    Joseph Morel
                                    275 FRENCHTOWN RD
                                    EAST GREENWICH, RI 02818-1816




                                                                                                         DEMAND05BKDC_FC
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 29 of 74 PageID #: 38
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 30 of 74 PageID #: 39
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 31 of 74 PageID #: 40
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 32 of 74 PageID #: 41
     Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 33 of 74 PageID #: 42




                                    './0..25225'
Ocwen                                                                                                                PRESORT
P.O. BOX 9066                                                                                                     First-Class Mail
TEMECULA, CA 92589-9066
                                                                                                                 U.S. Postage and
                                                                                                                     Fees Paid
                                                                                                                        WSO
                                    2342269669




                                    20190312-209



                                     qpppqoproropropoqopprqoprrpoqrqprorrrpoprrpqqqoprpqpqoooprrrqpppp
                                    Pamela Morel
                                    275 FRENCHTOWN RD
                                    EAST GREENWICH, RI 02818-1816




                                                                                                         DEMAND05BKDC_FC
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 34 of 74 PageID #: 43
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 35 of 74 PageID #: 44
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 36 of 74 PageID #: 45
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 37 of 74 PageID #: 46
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 38 of 74 PageID #: 47
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 39 of 74 PageID #: 48
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 40 of 74 PageID #: 49
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 41 of 74 PageID #: 50
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 42 of 74 PageID #: 51
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 43 of 74 PageID #: 52
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 44 of 74 PageID #: 53
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 45 of 74 PageID #: 54
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 46 of 74 PageID #: 55
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 47 of 74 PageID #: 56
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 48 of 74 PageID #: 57
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 49 of 74 PageID #: 58
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 50 of 74 PageID #: 59
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 51 of 74 PageID #: 60
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 52 of 74 PageID #: 61
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 53 of 74 PageID #: 62
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 54 of 74 PageID #: 63
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 55 of 74 PageID #: 64
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 56 of 74 PageID #: 65
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 57 of 74 PageID #: 66
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 58 of 74 PageID #: 67
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 59 of 74 PageID #: 68
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 60 of 74 PageID #: 69
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 61 of 74 PageID #: 70
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 62 of 74 PageID #: 71
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 63 of 74 PageID #: 72
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 64 of 74 PageID #: 73
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 65 of 74 PageID #: 74
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 66 of 74 PageID #: 75
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 67 of 74 PageID #: 76
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 68 of 74 PageID #: 77
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 69 of 74 PageID #: 78
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 70 of 74 PageID #: 79
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 71 of 74 PageID #: 80
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 72 of 74 PageID #: 81
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 73 of 74 PageID #: 82
Case 1:19-cv-00490-MSM-LDA Document 1-1 Filed 09/19/19 Page 74 of 74 PageID #: 83
